Citation Nr: 0403795	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-09 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the May 3, 1989 rating decision wherein the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for a psychiatric 
disorder constituted clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to November 
1976.

The issue on appeal arose from ajudicatory actions of the 
VARO in Albuquerque, New Mexico.

A historical review of the record shows that in a May 1989 
rating decision the RO denied entitlement to service 
connection for a psychiatric disorder.  The veteran was 
notified of the decision but did not file an appeal.

On February 26, 1999, the RO received the veteran's reopened 
claim for entitlement to service connection for a psychiatric 
disorder.

In a September 1999 rating decision the RO determined that 
new and material evidence had not been submitted to warrant a 
reopening of the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  The veteran was 
notified of the decision.  

In an October 1999 statement to the RO the veteran stated 
that he planned on submitting new evidence in support of his 
claim.

In November 1999 the veteran filed a timely Notice of 
Disagreement with respect to the denial of his claim in 
September 1999. 

In December 1999 the RO pursuant to the provisions of 
38 C.F.R. § 3.105(b) (Difference of Opinion) recommended the 
grant of service-connection for a psychiatric disorder 
diagnosed as bipolar disorder (claimed as manic depressive 
disorder) and referred the case to VA Central Office, 
Washington, D.C. for approval of the proposed revision of the 
September 1999 VARO rating decision.  The grant of service 
connection for bipolar disorder was approved by the VA 
Director of Compensation and Pension Service.  The effective 
date for the grant of service-connection for bipolar disorder 
was February 26, 1999, the date of receipt of the reopened 
claim.  An initial 10 percent evaluation was assigned for the 
service-connected psychiatric disorder.   

By letter of March 10, 2000 the RO notified the veteran of 
the grant of service-connection for a psychiatric disorder 
evaluated as 10 percent disabling, effective from February 
26, 1999.

On March 16, 2000 the veteran filed a NOD to the 10 percent 
evaluation assigned for service-connected bipolar disorder.  

In a May 2000 rating decision the RO granted a 70 percent 
scheduler evaluation for service connected bipolar disorder 
and a total (100 percent) disability rating for compensation 
purposes on the basis of individual unemployability (TDIU) 
effective from February 26, 1999.

A VA Form 21-4138, Statement in Support of Claim from the 
veteran dated April 23, 2001 noted he was filing a NOD to the 
effective date of February 26, 1999 for the grant of service-
connection for bipolar disorder.  He requested August 1, 1988 
as the effective date.  

By letter of April 26, 2001 the RO notified the veteran that 
he failed to file a timely NOD to the September 1999 VARO 
rating decision and his appellate rights.  

In March 2002 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.  He 
alleged CUE in the May 3, 1989 rating decision wherein the RO 
denied entitlement to service connection for a psychiatric 
disorder.  The veteran claimed entitlement to an effective 
date of August 1, 1988 for the grant of service connection 
for bipolar disorder.  Also, he claimed entitlement to an 
effective date earlier than February 26, 1999 for a 70 
percent evaluation for bipolar disorder.  

A May 2002 rating decision/Statement of the Case is limited 
to the issue 
of whether CUE existed in a May 3, 1989 rating decision 
wherein the VARO denied entitlement to service connection for 
a psychiatric disorder.  The veteran filed a timely 
substantive appeal.

A December 2003 informal hearing presentation submitted by 
the veteran's representative raised the issues of entitlement 
to an effective date earlier than February 26, 1999 for the 
grant of service connection for bipolar disorder as well as 
entitlement to a 70 percent evaluation for bipolar disorder 
and TDIU prior to February 26, 1999.  Such newly raised 
issues are intertwined with the issue on appeal and will be 
addressed in the Remand section of the decision.  

Accordingly, "this appeal in part is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part."


FINDING OF FACT

The rating decision of May 3, 1989, denying service 
connection for a psychiatric disorder, contained a clear 
factual error which compels the conclusion that the result 
would have manifestly different but for the error. 


CONCLUSION OF LAW

The rating action of May 3, 1989, denying service connection 
for a psychiatric disorder, contains clear and unmistakable 
error.  38 C.F.R. § 3.105(a)(2003). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The evidence on file at the time of the May 3, 1989 RO rating 
decision included the veteran's service medical records.  

A March 1975 service enlistment examination report shows a 
normal psychiatric evaluation.  

A September 1976 Disability Evaluation Report shows the 
veteran with approximately one year of continuous active duty 
was admitted to the medical center on August 19, 1976 with a 
diagnosis of manic psychosis after having evidenced 
progressively more bizarre behavior over a two week period.  
Reported conversation with the veteran's superiors revealed 
that he began to exhibit unusual behavior characterized by 
lack of tenacity in work and hyperactivity.  

It was noted that on the day prior to hospital admission he 
demonstrated bizarre behavior including mixing-up two filled 
large punch bowls and splashing the punch around the quarters 
ruining the furniture.  Reportedly, prior to that, his work 
was satisfactory and there had been no previous psychiatric 
problem during his enlistment.  

It was noted that the veteran's parents reported that he had 
been seen for depression approximately two years earlier.  
The details of the evaluation were described as vague; 
however, he was apparently seen on three separate occasions.  

On hospital mental status examination it was noted that 
reliable history was obtained from the available medical 
records, the veteran and his parents.  The veteran was the 
youngest of 5 children.  The veteran's relationship with his 
parents was described as good.  There was no known history of 
mental illness.  The parents described the veteran as 
outgoing with numerous friends prior to service.  He was 
never shy or retiring.  He did not encounter any disciplinary 
problems in school or with civilian legal authorities.  

There were no neuropathic traits of childhood reported.  
Performance in school was described as average.  There were 
no grades failed or repeated.    He attended college for 2 
years.  He obtained average grades his first year but his 
father reported that in the second year the veteran lost 
interest in school and made poor grades.  His preservice 
employment history was marked by numerous jobs of short 
duration.  The longest held was 6 months.  He evidenced no 
motivation for further military service.  He stated having 
enough of the military and wanted out.  

It was noted that after an adequate period of observation, 
evaluation, and treatment, a conference of staff 
psychiatrists reviewed the available records and findings and 
agreed that the veteran suffered from a mental illness of 
psychotic proportions which precluded his rendering any 
further military service.  

The primary diagnosis was manic depressive psychosis, manic 
type, acute, moderate, improved, (did not exist prior to 
entry), manifested by grandiosity, hyperactivity, delusional 
thinking, irritability and expansive mood.  Precipitating 
stress was routine military service.  The preservice 
disposition was considered mild.  It was pointed out that the 
present condition did not exist prior to enlistment but there 
was a suggestion of premorbid vulnerability in the depressive 
episode noted and the unstable job history.  

It was noted that the Medical Board agreed with the above 
findings and diagnosis and was of the opinion that the 
veteran was unfit for further military service as a result of 
a physical disability which did not exist prior to service 
but rather was incurred in or aggravated by active military 
service.  

On August 1, 1988 the veteran filed a claim of service 
connection for a psychiatric disorder.

A VA hospital summary refers to hospitalization from June 17, 
1988 to July 8, 1988.  The veteran was admitted voluntarily 
for episodic alcohol dependence.  Also noted was probable 
bipolar or depressive disorder.  

In a May 3, 1989, rating decision the RO denied entitlement 
to service connection for a psychiatric disorder because the 
evidence of record was insufficient to show aggravation of 
the preexisting psychiatric disorder.  The veteran was 
notified of the denial of his claim but did not appeal.

On February 26, 1999, the veteran filed a reopened claim of 
entitlement to service connection for a psychiatric disorder.  
Additional evidence was submitted in support of his claim 
including duplicate service records, postservice medical 
records and a medical article regarding bipolar disorder.

In September 1999 the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The veteran appealed.

Under the difference of opinion provisions of 38 C.F.R. 
§ 3.105(b) the RO granted service-connection for bipolar 
disorder effective from February 26, 1999, date of receipt of 
the reopened claim.  It was noted that the September 1999 
rating decision was revised on the basis of difference of 
opinion.  The revised September 1999 decision was not based 
on CUE.  

In March 2002 the veteran attended a hearing before a hearing 
officer at the RO.  He claimed CUE in the May 3, 1989 rating 
decision in which the RO denied service connection for a 
psychiatric disorder.  He related a history of postservice 
treatment for a psychiatric disorder.  He denied having any 
recognized psychiatric disorder prior to service and claimed 
entitlement to the presumption of soundness at entry.  He 
noted that the medical board evaluation report in service 
supported his claim.  


Criteria

When an issue has been previously denied by the RO, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2003).

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed and amended.  38 C.F.R. § 3.105(a) 
(2003).

The regulations in effect at the time of the May 5, 1989 RO 
rating decision concerning the establishment of service 
connection did not vary much from those in effect today 
except for the new interpretation of the presumption of 
soundness at entry laws under 38 U.S.C.A. § 1111.  The new 
interpretation shows that to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111 the VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  See VA O.G.C. Prec. Op. No. 3-
2003 (July 16, 2003).  In that opinion the General Counsel 
invalidated § 3.304(b), finding it inconsistent with § 1111.

However, in CUE claims the Board is limited to the laws and 
regulations and related interpretations as in effect at the 
time of the rating decision as cited in the paragraphs below.  
See Jordan v, Principi, 17 Vet. App. 261 (2003).

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination. 
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service. 
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).

Error in the prior RO rating adjudication of a claim exists 
when, for example, the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992).

CUE is the type of error which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
it is error which is undebatable, so that it can be said that 
reasonable minds can only conclude that the original decision 
was fatally flawed at the time it was made.  Russell, 3 Vet. 
App. at 313-314.

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314.

In Thompson v. Brown, 1 Vet. App. 251 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
a difference of opinion as to the facts or a disagreement 
with the original rating and its interpretation of the facts 
is not to be of the type of administrative reversible error 
under 38 C.F.R. § 3.105(a).

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find the VA committed administrative 
error during the adjudication process. Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robbie v. Derwinski, 
1 Vet. App. 612, 614-615 (1991).

In order to assert a valid claim of CUE, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc).

The CAVC proposed a three-pronged test to determine whether 
CUE is present in a prior determination:

(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,

(2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and

(3) a determination that there was CUE based upon the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 342, 
242, 245 (1994) quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

Also, if a claimant wishes to raise CUE, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal. On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom.  Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified as 38 C.F.R. 
§ 3.159).

Importantly, the Board is cognizant of the fact that the 
provisions of the VCAA are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).


Analysis

It has been contended on behalf of the veteran that CUE 
existed in the May 3, 1989 RO rating decision in view of the 
fact that there was information on file from the service 
department showing that the veteran was discharged from the 
service for a psychiatric disability which did not exist 
prior to active service.  

In the May 3, 1989 rating decision the RO denied service 
connection for a psychiatric disorder finding that the 
disability existed prior to service without adequate evidence 
showing aggravation of the preexisting disability therein.  

Upon review of the question of whether there was CUE, the 
Board notes that the veteran's service entrance examination 
in March 1975 revealed a normal psychiatric evaluation.  The 
first objective signs of any pertinent behavioral symptoms 
associated with a diagnosed psychiatric disorder date from 
approximately August 1976, a considerable period following 
his enlistment.  Prior to that his work history in service 
was satisfactory and there had been no previous psychiatric 
problem during his enlistment.  

Significantly, the service medical records show that 
following an adequate period of psychiatric observation and 
evaluation a conference of staff psychiatrists reviewed the 
available records and findings and agreed that the veteran 
suffered from a mental illness of psychotic proportions which 
precluded his rendering any further military service.  The 
diagnosis was manic depressive psychosis, manic type.  
Moreover, it was noted that that the diagnosed psychiatric 
disability did not exist prior to enlistment.  While there 
was consideration of the suggestion of preservice 
vulnerability, there simply is not evidence that a diagnosed 
psychiatric disorder was present prior to service.  The 
veteran's history of some treatment for depression prior to 
service was not shown to be considered diagnostic of an 
underlying preservice psychiatric disorder.

Accordingly, the Board finds that the RO determination in the 
May 1989 rating action is not supported by the evidence then 
of record.  The facts contained in the rating action were 
incorrect, the error is undebatable, and the evidence of 
record at that time does not otherwise support the conclusion 
reached.  In light of the aforementioned, it is clear that 
the May 1989  rating action was made on an erroneous view of 
the evidence which warrants reversal of that determination.






ORDER

The May 3, 1989 rating decision wherein the RO denied service 
connection for a psychiatric disorder, was clearly and 
unmistakably erroneous and is reversed.  The benefit sought 
on appeal is granted. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

In light of the Board's reversal of the May 3, 1989 rating 
decision wherein the RO denied service connection for a 
psychiatric disorder, the RO should adjudicate the related 
issues of entitlement to an effective date earlier than 
February 26, 1999 for the grant of a 70 percent evaluation 
for bipolar disorder and TDIU. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  See also Veterans Benefits Act 
of 2003, P.L. 108- 183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of 
receipt.)  This provision is retroactive 
to November 9, 2000, the effective date 
of the VCAA and Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

3.  The VBA AMC should adjudicate the 
issues of entitlement to an effective date 
earlier than February 26, 1999 for the 
grant of a 70 percent evaluation for 
bipolar disorder and TDIU.  

Following compliance with due process procedures the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.





	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



